DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1—and its dependents, by extension—require cutting the haulageway and return airway simultaneously with, and using the same mining machine as used for, mining the coal wall1. Applicant has not described how the haulageway and airway will be cut with the same machine at the same time. Notably, Applicant has not disclosed any particular machine, but one of ordinary skill in the art would understand that the proper mining machine would be a longwall shearer or plow. Since a longwall machine operates integrally with the longwall supports, how can the haulage be practiced? 
Further, One of ordinary skill in the art of mining engineering would understand that a coal mine will not be operated in the US without compliance with safety laws such as 30 CFR 75.350  among others. Without pillars, what prevents the gob collapsing into the haulageway and airway? Without pillars, what prevents the gob collapsing into the recovery room? How is the ventilation practiced2? How are proper escapeways maintained?
Further, claim 5 recites “a technique of roof- cutting pressure-relieving lane self-formation” which is not described in the specification. One of ordinary skill in the art would not know how to practice this technique. Is this performed by the longwall shearer? If so, how is it different from the usual cutting of the longwall face?

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims which are listed as rejected, but not explicitly referred to below are considered indefinite because they depend from indefinite claims.

Claims 1, 7, 8, and 9 recite “all of the second working faces” which is indefinite because (a) only a single second face was previously mentioned in claim 1; and (b) it is not clear if the “all” refers to all (each) of the multiple faces or all (completion) of a single second face.
Further, claim 5 recites “a technique of roof- cutting pressure-relieving lane self-formation”. It is not clear what is encompassed by this technique, therefore the metes and bounds of the claim are unclear.

 Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grenia US Patent Number 4,174,135 –see figure 2—describes longwall mining with concrete pillars. Simpson US Patent Number 3,999,804 describes longwall mining with pillar recovery.  See e.g. figure 2, note gob collapse up to retained pillars 38.
Claims 1-9 are allowable over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 exploiting by cutting a coal wall in the first direction using a coal mining machine, to form a first mining face with the first direction as an exploitation advance direction; by the coal mining machine, cutting out a first haulageway and a first return airway while cutting the coal wall at the first mining face
        2 30CFR75.350 prohibits the haulageway from being in return air, and also prohibits it being in intake air unless it consists of three entries. Applicant’s disclosure appears to preclude multiple entries.